UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7175


KELVIN A. CANADA,

                Plaintiff - Appellant,

          v.

RANDALL   MATHENA,    Warden;  LIEUTENANT      ANTHONY  MULLINS;
LIEUTENANT STILL;     SERGEANT J. KISER;       LIEUTENANT STEVE
FRANKLIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:13-cv-00322-JPJ-PMS)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin A. Canada, Appellant Pro Se.  Richard            Carson Vorhis,
Senior Assistant Attorney General, Richmond,             Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelvin A. Canada appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.     We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                    Canada

v. Mathena, No. 7:13-cv-00322-JPJ-PMS (W.D. Va. July 29, 2014).

We   dispense    with      oral   argument   because   the   facts   and   legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2